
	

113 HCON 28 IH: Recognizing the significance of Equal Pay Day to illustrate the disparity between wages paid to men and women.
U.S. House of Representatives
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. CON. RES. 28
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2013
			Ms. Frankel of
			 Florida (for herself, Ms.
			 DeLauro, Mr. Lewis,
			 Mr. Van Hollen,
			 Mr. Conyers,
			 Ms. McCollum,
			 Ms. Speier,
			 Ms. Schakowsky,
			 Ms. Chu, Ms. Schwartz, Ms.
			 Tsongas, Mr. Grijalva,
			 Ms. Kuster,
			 Mr. Levin,
			 Mr. Langevin,
			 Mr. Cárdenas,
			 Ms. Wasserman Schultz,
			 Ms. Moore,
			 Ms. Norton,
			 Mr. Holt, Ms. Brown of Florida,
			 Ms. Jackson Lee,
			 Mr. Connolly,
			 Ms. Sinema,
			 Ms. Wilson of Florida,
			 Mrs. Carolyn B. Maloney of New York,
			 Ms. Lee of California,
			 Mr. Cicilline,
			 Mrs. Capps,
			 Ms. Sewell of Alabama,
			 Mr. Kildee,
			 Mr. Nolan,
			 Mrs. Negrete McLeod,
			 Mr. Israel,
			 Mr. Lynch,
			 Ms. Waters,
			 Ms. Edwards,
			 Mr. Gallego,
			 Ms. Fudge,
			 Mr. Hastings of Florida,
			 Ms. Bordallo,
			 Ms. Hahn, Ms. Titus, Mr.
			 Payne, Ms. Gabbard,
			 Mr. Peters of California,
			 Mr. Pocan,
			 Mr. Larsen of Washington,
			 Mr. McGovern,
			 Mr. Pascrell,
			 Mr. Castro of Texas,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. Michelle Lujan Grisham of New
			 Mexico, Ms. DelBene,
			 Mr. Serrano,
			 Mr. Lowenthal,
			 Mr. Delaney,
			 Ms. Matsui,
			 Mr. Johnson of Georgia,
			 Mr. Watt, Mr. Dingell, Mr.
			 Moran, Ms. Loretta Sanchez of
			 California, Ms. Castor of
			 Florida, Ms. Meng,
			 Mr. Tonko,
			 Ms. Clarke,
			 Mr. Welch,
			 Ms. Pingree of Maine,
			 Mr. Cohen,
			 Mrs. Davis of California,
			 Mr. Foster,
			 Mr. Himes,
			 Ms. Esty, Mr. Higgins, Mr.
			 Schiff, Mrs. Lowey,
			 Ms. Slaughter,
			 Mr. Rangel,
			 Mr. Sherman,
			 Mr. Al Green of Texas, and
			 Mr. Clay) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Recognizing the significance of Equal Pay
		  Day to illustrate the disparity between wages paid to men and
		  women.
	
	
		Whereas section 6(d) of the Fair Labor Standards Act of
			 1938 (29 U.S.C. 206(d)(1)) prohibits discrimination in compensation for equal
			 work on the basis of sex;
		Whereas title VII of the Civil Rights Act of 1964 (42
			 U.S.C. 2000e et seq.) prohibits discrimination in compensation because of race,
			 color, religion, national origin, or sex;
		Whereas five decades after the passage of the Equal Pay
			 Act of 1963 (29 U.S.C. 206 note), the Bureau of the Census estimates that women
			 working full time, year round are paid an overall average of 77 cents for every
			 dollar paid to men, while Asian-American women working full time, year round
			 are paid 78 cents, African-American women working full time, year round are
			 paid 64 cents, and Hispanic women working full time, year round are paid 55
			 cents compared to White, non-Hispanic men;
		Whereas sex discrimination in hiring and promotion has
			 played a role in maintaining a work force segregated by sex;
		Whereas wage differentials that exist between equivalent
			 jobs segregated by sex—(1) depress wages and living standards for employees
			 necessary for their health and efficiency; (2) reduce family incomes and
			 contribute to the higher poverty rates among women and female-headed
			 households; (3) prevent the maximum utilization of the available labor
			 resources; (4) tend to cause labor disputes, thereby burdening, affecting, and
			 obstructing commerce; and (5) constitute an unfair method of
			 competition;
		Whereas opening traditionally male jobs to women and
			 reducing occupational segregation by sex increases earnings for women;
		Whereas when women are paid fairly, families are stronger,
			 business prospers, and American values and the economy are strengthened;
		Whereas fair pay strengthens the security of families and
			 enhances retirement;
		Whereas nearly two-thirds of workers paid the minimum wage
			 are women and the concentration of women in low-wage jobs is a significant
			 contributor to the wage gap;
		Whereas nearly 50 percent of employers either prohibit or
			 strongly discourage workers from discussing their pay, which keeps women from
			 learning when they are the victims of pay discrimination and remedying that
			 discrimination;
		Whereas April 9, 2013, is Equal Pay Day, marking the day
			 that symbolizes how far into 2013 women must work until their pay from 2012
			 equals what men were paid in 2012 alone; and
		Whereas numerous national organizations have designated
			 Tuesday, April 9, 2013, as Equal Pay Day to represent the additional time that
			 women must work to compensate for the average 23 percent lower wages paid to
			 women last year: Now, therefore, be it
		
	
		That Congress recognizes the significance
			 of Equal Pay Day to illustrate the disparity between wages paid to men and
			 women.
		
